Fish, C. J.
1. In so far as the request to charge correctly stated the law, it was fully and fairly covered by the instructions given the jury on the subject indicated in the request. Accordingly, the refusal to charge as requested was not cause for a new trial. Among the many decisions so holding are Owens v. State, 120 Ga. 205 (47 S. E. 513); Perdue v. State, 126 Ga. 112 (54 S. E. 820).
2. “If the newly discovered evidence [urged as a ground for new trial] is that of witnesses, affidavits as to their residence, associates, means of knowledge, character, and credibility must be adduced.” Civil Code, § 6086. If for no other reason, there was no abuse of discretion in refusing a new trial in this- case, in the absence of such affidavits. Grant v. State, 97 Ga. 789, 791 (25 S. E. 399).
3. The evidence authorized the verdict, and the court did not err m refusing a new trial. Judgment affirmed.

All the Justices concur.